DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-4, 9-13, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/22.

Applicant's election with traverse of species A in the reply filed on 10/25/22 is acknowledged.  The traversal is on the ground(s) that search for each of the defined species would overlap and therefor undue burden is not present.  This is not found persuasive because while it may or may not be that searches for the identified species would overlap at least to some degree, such in and of itself does not preclude requirement for election of species.  The listed species are significantly different in construction as discussed in the prior office action, and separation is deemed warranted.

As referenced by applicant, upon allowance of a generic base claim, claims specific to a withdrawn species which depend from such base claim will be rejoined with the application.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The last paragraph of claim 1 is not understood and is apparently inconsistent with the disclosed invention.  More specifically, lines 13-14 indicate that the first strap end connector defines a protrusion configured to engage a second a second recess in the second strap connector fitting.  On lines 6-7, however, the claim previously indicates that the first strap end connector defines a protrusion configured to engage a first recess in the first strap connector fitting.  How is the first end connector constructed such that it defines a protrusion received in recesses in both the first strap connector fitting and the second strap connector fitting?  Does the first strap end connector define two protrusions spaced from each other to somehow engage recesses in each of the strap connector fittings?  Where is this shown or discussed in the specification?  It is not clear how the device would be configured to engage these recesses as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the exact configuration of the device including a first strap end connector comprising a protrusion to engage recesses in both first strap connector fitting and the second strap connector fitting is not understood for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, the recited first protrusion on line 13 is confusing and apparently constitutes a double inclusion of the protrusion introduced at line 6.
Claim 5, the referenced second container at the end of the claim is somewhat confusing as it is not clear how it is related to the second container previously introduced in the base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallaes et al. ‘840.
Kallaes teaches a container connection strapping device comprising a tension strap (2+) and an end connector connected as recited and defining a first hook portion (e.g. hook portion defined by elements 7+ and the top of element 2, figure 1) configured to engage a first recess (3) in a first strap connector fitting (4) and a first protrusion (6+) configured to engage a second recess in the first connector fitting (i.e. bottom recess in fitting 4, figure 1).

Claim(s) 14 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odin ‘866.
Odin teaches a container connection strapping device (e.g. figure 3a embodiment) comprising a tension strap (i.e. a lashing strap; column 3, lines 11-12; column 2, line 64; column 3, lines 1-2 etc.) and an end connector connected as recited and defining a first hook portion (e.g. hook portion shown extending to the left in figure 3a; column 1, lines 71-72 etc.) configured to engage a first recess (i.e. side recess in the ISO corner fitting shown in figure 3a; column 2, lines 30-34; column 3, lines 15-25, etc.) in a first strap connector fitting (i.e. the ISO container corner fitting illustrated in figure 3a) and a first protrusion (e.g. including the web plate and fin portion shown in figure 3a; see also column 2, lines 1-6) configured to engage a second recess in the first connector fitting (i.e. top recess in the ISO corner fitting shown in figure 3a; see also column 2, lines 9-14 etc.).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reynard, Hsieh, and Dolezych et al. are cited as additional examples of container securement devices known in the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616